RICE, C. J.
In declaring on a by-law, the liability of the defendant must distinctly appear. As the appellee in the present case is a municipal, or public corporation, the courts of this State will take judicial notice of its charter, and of its power to make by-laws; but not of the by-laws made by it. In a complaint for a penalty under. one of its by-laws, the by-law must be set forth, and the-breaeh of it, and the right of the plaintiff to' sue for the • penalty. — Company of Feltmakers v. Davis, 1 Bos. & Pul. 98; 1 Saund. Pl. & Ev. 324; Comyn’s Dig., title, Pleader, (2 W, 11.)
Tested by the principies above stated, the complaint in, ■ this case is not sufficient; and the court below erred in overruling the demurrer to it. For that error, the judgment is reversed, and the cause remanded.